  Case 20-21257-JNP         Doc 6-1 Filed 10/01/20 Entered 10/01/20 21:37:56           Desc
                               Proposed Order Page 1 of 5



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

McMANIMON, SCOTLAND
 & BAUMANN, LLC
75 Livingston Avenue, Second Floor
Roseland, NJ 07068
(973) 622-1800
Richard D. Trenk (rtrenk@msbnj.com)
Robert S. Roglieri (rroglieri@msbnj.com)

Proposed Counsel for The Diocese of Camden, New
Jersey, Chapter 11 Debtor and Debtor-in-Possession


In re:                                                 Chapter 11

THE DIOCESE OF CAMDEN, NEW JERSEY,                     Case No. 20-21257 (JNP)

                       Debtor.


                ORDER AUTHORIZING THE DIOCESE TO FILE
                PORTIONS OF SCHEDULE F, THE MASTER CREDITOR
                MAILING MATRIX, AND OTHER PLEADINGS AND
                DOCUMENTS UNDER SEAL

         The relief set forth on the following pages, numbered two (2) through four (4), be and

hereby is ORDERED.
  Case 20-21257-JNP             Doc 6-1 Filed 10/01/20 Entered 10/01/20 21:37:56               Desc
                                   Proposed Order Page 2 of 5
(Page 2)

Debtor:                    The Diocese of Camden, New Jersey

Case No.:                  20-21257 (JNP)

Caption of Order:     Order Authorizing the Diocese to File Portions of Schedule F, the Master Creditor
                      Mailing Matrix, and Other Pleadings and Documents Under Seal
_____________________________________________________________________________________________

           Upon consideration of the motion (the “Motion”) of The Diocese of Camden, New

Jersey, Chapter 11 debtor and debtor-in-possession (the “Diocese”) for entry of an order

authorizing the Diocese to file under seal portions of Schedule F, an unredacted version of the

Master Creditor Mailing Matrix, and to seek approval to file under seal any additional pleadings

in this chapter 11 case that may contain Confidential Information (as defined below) on an

expedited basis; and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the

United States District Court for the District of New Jersey, dated September 18, 2012 (Simandle,

C.J.); and venue being proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and this

matter being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and notice of the Motion

being sufficient under the circumstances; and it appearing that no other or further notice need be

provided; and the Court having determined that the relief sought in the Motion is in the best

interests of the Diocese, its estates and creditors; and after due deliberation and sufficient cause

appearing therefor;

           IT IS HEREBY ORDERED THAT:

           1.       The Motion is GRANTED as set forth herein.

           2.       The Diocese is authorized to file under seal those portions of Schedule F and an

unredacted version of the Master Creditor Mailing Matrix (the “Confidential Mailing List”) that

disclose or contain any (i) identifying information relating to individuals who have, either

informally, formally, or through filing a lawsuit, notified the Diocese of allegations of abuse by

clergy members or other persons employed by Catholic entities or otherwise subject to Diocesan



4839-3054-3047, v. 1
  Case 20-21257-JNP             Doc 6-1 Filed 10/01/20 Entered 10/01/20 21:37:56               Desc
                                   Proposed Order Page 3 of 5
(Page 3)

Debtor:                    The Diocese of Camden, New Jersey

Case No.:                  20-21257 (JNP)

Caption of Order:     Order Authorizing the Diocese to File Portions of Schedule F, the Master Creditor
                      Mailing Matrix, and Other Pleadings and Documents Under Seal
_____________________________________________________________________________________________

supervision, (ii) information relating to the specific allegations of abuse asserted by any of the

Abuse Claimants, or (iii) information relating to confidential settlements of abuse claims

(collectively, the “Confidential Information”). The Diocese may also seek approval to file under

seal any additional pleadings in this chapter 11 case that may contain Confidential Information

on an expedited basis.

           3.       The Diocese is authorized to publicly file redacted copies of the Master Creditor

Mailing Matrix and Schedule F so as to eliminate Confidential Information from those

documents.

           4.       The Diocese is authorized to identify, schedule and notify Abuse Plaintiffs and

other Abuse Claimants, who have identified counsel representing them, by and through their

counsel on Schedule F and the Master Creditor Mailing Matrix.

           5.       The Diocese is authorized to provide copies of the sealed portions of any such

pleadings, reports or documents to the Office of the United States Trustee, as necessary, and the

United States Trustee is authorized to use such documents in the discharge of its duties and

obligations, including but not limited to solicitation and appointment of any committee under 11

U.S.C. § 1102 but as protected by 11 U.S.C. § 107(c)(3).

           6.       The Diocese is authorized to provide copies of any sealed reports, documents and

pleadings to counsel for any committee appointed under 11 U.S.C. § 1102 who has been retained

pursuant to Court approval, but only after confidentiality procedures are agreed upon between

the Diocese and counsel for any such committee.




4839-3054-3047, v. 1
  Case 20-21257-JNP             Doc 6-1 Filed 10/01/20 Entered 10/01/20 21:37:56               Desc
                                   Proposed Order Page 4 of 5
(Page 4)

Debtor:                    The Diocese of Camden, New Jersey

Case No.:                  20-21257 (JNP)

Caption of Order:     Order Authorizing the Diocese to File Portions of Schedule F, the Master Creditor
                      Mailing Matrix, and Other Pleadings and Documents Under Seal
_____________________________________________________________________________________________

           7.       The Diocese is authorized to file a full and complete unredacted copy of the

Confidential Mailing List with the Court to be held under seal pending further order of the Court.

The Confidential Mailing List may also be provided to any noticing agent retained by the

Diocese in this chapter 11 case.

           8.       Any pleadings which are required to be sent to the parties on the Confidential

Mailing List will be sent by the party filing the pleading, provided however, that if such party

does not have access to the sealed portion of the Confidential Mailing List, the party may contact

counsel for the Diocese and/or any noticing agent retained by the Diocese to coordinate service,

and such party filing the pleading shall be responsible for any fees and costs associated with such

service.

           9.       The clerk of court shall not provide any notices to those creditors on Schedule F

filed under seal. The Diocese’s counsel, or a claims noticing agent retained by the Diocese shall

provide such notices, under Bankruptcy Rule 2002 and otherwise, and file a certificate of service

certifying that those individuals whose identifying information has been provided under seal

have been served.

           10.      The Diocese’s authorization to file the documents referenced in paragraph 2 of

this Order under seal shall be carried out in accordance with the directions of the clerk of court.

           11.      This Order is without prejudice to any future determined confidentiality protocol

regarding filing of proofs of claim and objections to proofs of claim.

           12.      Nothing contained herein or in the Motion is intended or should be construed as

an admission or determination as to the validity of any claim against the Diocese, a waiver of the



4839-3054-3047, v. 1
  Case 20-21257-JNP             Doc 6-1 Filed 10/01/20 Entered 10/01/20 21:37:56                  Desc
                                   Proposed Order Page 5 of 5
(Page 5)

Debtor:                    The Diocese of Camden, New Jersey

Case No.:                  20-21257 (JNP)

Caption of Order:     Order Authorizing the Diocese to File Portions of Schedule F, the Master Creditor
                      Mailing Matrix, and Other Pleadings and Documents Under Seal
_____________________________________________________________________________________________

Diocese’s rights to dispute any claim, or an approval or assumption of any agreement, contract or

lease under section 365 of the Bankruptcy Code, nor does the Diocese waive its rights under the

Code of Canon law, or any applicable State or Federal law.

           13.      This Order is immediately effective and enforceable, notwithstanding the possible

applicability of Bankruptcy Rule 6004(h) or otherwise. Any subsequent modification or vacatur

of this Order shall not invalidate any action taken pursuant to this Order prior to the modification

or vacatur of the Order.

           14.      This Court retains jurisdiction with respect to all matters arising from or related to

the enforcement of this Order.




4839-3054-3047, v. 1
